Title: From Thomas Jefferson to James Brown, 10 April 1793
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Apr. 10. 1793.

I wrote you by the post of the day before yesterday on the subject of my furniture sent by the Union sloop, Capt. Bradford. I now inclose the bill of lading indorsed by Mr. Finlay the owner ‘the freight to be paid at Philadelphia on notice of the delivery of the goods.’ This was to correct the error in filling up the bills of lading as if the freight was to be paid in Richmond. The copy of the bill which the Captain has is uncorrected, because it was in his possession and he not then in the way, but he concurred in the arrangement. I will pray you to give me notice of the arrival of the goods, early, and to have attention paid to the four boxes No. 25. 26. 27. 28.
I cannot express to you the grief with which I learned yesterday the calamity of the house of my friend Mr. Donald. It was announced here by Mr. Morris’s attaching their property wherever he could find it. I do not know your exact degree of connection with that house. But I sincerely wish it to be such as may make you feel the shock as little as possible. Knowing the importance, to my friend Mr. Short, of the stock which has been managed for him through that house and yourself, I know the distressing anxiety into which he will be thrown by this news. I shall have an opportunity of writing to him within a short time and should be rendered extremely happy to be able to inform him that all his public stock stands in his own name. This was the footing on which he desired it to be placed in his last letter to me, and in that which I forwarded you from him, and I shall consider it as a most particular mark of your esteem for him, and of the integraty of your character to enable me, by the return of post, to give him the consoling information that his property, the whole of his dependance, is placed in his own name, beyond the reach of all accident and claim.
With respect to my little accounts with yourself or the house of  Donald & Burton, if my tobacco is not yet shipped, I would wish it to be so in an American vessel, because I count on a fine price, considering it’s quality, and the moment of war. But I would not chuse it to be so consigned as to go into the hands of Commissioners, who would not pay that attention to my interest for which I counted on the friendship of Mr. Donald. It shall be sacredly applied to cover the monies advanced on it, and I shall be glad to concert with you by letter how this may be best done for all our just interests. If it could fall in my way to render any services to yourself or my friend’s house it would give me pleasure, being with great & sincere esteem Dr. Sir your friend & servt

Th: Jefferson

